 



Exhibit 10.1
          EXTENSION AND SEVENTH AMENDMENT, dated as of October ___, 2006
(“Seventh Amendment”), to the RECEIVABLES PURCHASE AND TRANSFER AGREEMENT, dated
as of November 1, 2000 (as amended, the “RPTA”), among BIOSCRIP PBM SERVICES,
LLC (as successor to MIM Health Plans, Inc.), a Delaware corporation (together
with its corporate successors and assigns, “BioScrip”, and in its capacity as
primary servicer thereunder, the “Primary Servicer”), each of the parties named
on Schedule I to the RPTA (each, including BioScrip, a “Provider” and
collectively, the “Providers”), and MIM FUNDING LLC, a Delaware limited
liability company (together with its successors and assigns, the “Purchaser”)
and consented to by HFG HEALTHCO-4 LLC (the “Lender”), as assignee of the
Purchaser. Unless otherwise defined herein, terms in the RPTA are used herein as
therein defined.
          The Providers and the Purchaser wish to extend the RPTA, subject to
the amendments contained herein, and the Lender has agreed to consent to such
extension and amendments.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
          Effective as of the respective Effective Date (as defined below), the
RPTA is hereby amended as follows:
          SECTION 1. AMENDMENTS TO RPTA
          1.1 Section 4.04(a) to the RPTA is hereby amended by (i) deleting
clause (w) thereof and (ii) substituting therefor the following new clause (w):
     “(w) all shares of capital stock, limited liability company interests,
membership interests and all other interests held by a Provider in a Subsidiary
of such Provider, whether held now or obtained in the future by such Provider,”
          1.2 The defined term of “Facility Termination Date” contained in
Exhibit I to the RPTA is hereby amended by (i) deleting the date “November 1,
2006” thereof and (ii) substituting therefor the phrase “the Scheduled Maturity
Date (as defined in the LSA)”.
          1.3 Exhibit I to the RPTA is hereby amended by adding the following
new defined terms in their appropriate alphabetical location:
     “‘Consolidated Fixed Charge Coverage Ratio’ for any period, means the ratio
of (x) Consolidated EBITDA of the Parent and its Subsidiaries for such period,
to (y) the sum of each of the following items to the extent paid or payable by
the Providers in cash during such period: (i) the current portion long-term
Debt, plus (ii) the current portion of Capital Leases, plus (iii) Consolidated
Capital Expenditures (to the extent not funded by or being acquired under
permitted purchase money loans or capital leases), plus (iv) Consolidated
Interest

 



--------------------------------------------------------------------------------



 



Expense, plus (v) taxes, plus (vi) payment of dividends, distributions,
advances, and loans to officers, Affiliates, and shareholders.
     ‘Consolidated Liquidity’ means, at any date of determination, the positive
difference, if any, between (x) the Borrowing Base (without regard to the
Revolving Commitment) (each as defined in the Loan Agreement), and (y) the
principal amount then outstanding under the Revolving Loan (as defined in the
Loan Agreement).”
          1.4 Exhibit IV to the RPTA is hereby amended by adding the following
new clause (v) thereto:
     “(v) Liquidity. The Consolidated Liquidity of the Providers at all times
shall be greater than $10,000,000; provided, that for purposes of this clause
(v), the remedy period for the failure to comply with this clause (v) referred
to in clause (d) of Exhibit V hereto shall be one Business Day.”
          1.5 Exhibit V to the RPTA is hereby amended by:
               (a) deleting the ratio contained in clause (t) therein and
substituting therefor “1.625:1.00”.
               (b) deleting clause (s) contained therein and substituting
therefor the following:
     “(s) Consolidated Net Worth. The Consolidated Net Worth, calculated as at
the end of each fiscal quarter of the Parent, is less (i) $177,500,000, plus
(ii) 50% of the positive Net Income (if any and excluding from such positive Net
Income the positive effects to Net Income as a result of the items described in
(iii) and (iv) of this clause (s)) for such quarter, plus (iii) any increase to
Consolidated Net Worth resulting from any reversals in such fiscal quarter of
bad debt reserves or other reserves or asset write offs previously taken prior
to the quarter ended September 30, 2006 by Parent (on a consolidated basis),
plus (iv) any increase to Consolidated Net Worth resulting from any
extraordinary item for such quarter, minus (v) any decrease in Consolidated Net
Worth resulting from any and all write offs of goodwill and intangible assets as
reflected in the Parent’s financial statements for such quarter.”
               (c) adding as clause (y) thereto the following:
     “(y) Fixed Charge Coverage Ratio. Commencing with the first fiscal quarter
after the fiscal quarter ended September 30, 2007 in which the average Revolving
Loan for any single Month in such fiscal quarter exceeds 65% of the Expected Net
Value of Eligible Receivables (as defined in the Loan Agreement), the
Consolidated Fixed Charge Coverage Ratio in any fiscal quarter of the Parent is
less than 1.00:1.00.”

 



--------------------------------------------------------------------------------



 



          1.6 Schedule II to the RPTA is hereby amended in its entirety and the
Schedule II attached hereto shall be substituted therefor.
          1.7 Schedule V to the RPTA is hereby amended by adding the following
Provider Lockboxes and Provider Lockbox Accounts:

     
     Provider Lockboxes
  Bioscrip Pharmacy, Inc.
 
  P.O. Box 874001
 
  Kansas City, MO 64187
 
   
 
  Bioscrip Pharmacy, Inc.
 
  P.O. Box 874028
 
  Kansas City, MO 64187
 
   
 
  Bioscrip Pharmacy, Inc.
 
  P.O. Box 870745
 
  Kansas City, MO 64187
 
   
     Provider Lockbox Accounts:
  Bioscrip Pharmacy, Inc.
 
  Account number                                         
 
  UMB Bank
 
  1010 Grand Boulevard
 
  P.O. Box 419226
 
  Kansas City, MO 64141-6226
 
  ABA #                                         
 
   
 
  Bioscrip Pharmacy, Inc.
 
  Account number                                         
 
  UMB Bank
 
  1010 Grand Boulevard
 
  P.O. Box 419226
 
  Kansas City, MO 64141-6226
 
  ABA #                                         

          SECTION 2. CONDITIONS PRECEDENT
          2.1 Effective Date of this Seventh Amendment. This Seventh Amendment
shall become effective as of September 30, 2006 (the “Effective Date”) provided
that the following conditions shall have been satisfied in full on or before
November 1, 2006:

  (a)   The Lender shall have received fully executed counterparts of this
Fourth Amendment; and     (b)   The Lender shall have received fully executed
counterparts of the amendment to RPTA being executed on the date hereof,
together

 



--------------------------------------------------------------------------------



 



      with evidence of the satisfaction of the conditions precedent set forth
therein.

          SECTION 3. MISCELLANEOUS
          3.1 The Providers each hereby certify, represent and warrant that
(i) except as otherwise disclosed in public filings made by the Parent with the
United States Securities and Exchange Commission, the representations and
warranties in the RPTA are true and correct, with the same force and effect as
if made on such date, except as they may specifically refer to an earlier date,
in which case they were true and correct as of such date,(ii) no unwaived Event
of Termination, a Group-Wide Event of Termination, a Servicer Termination Event
or a Group-Wide Servicer Event of Termination or would constitute such an Event
of Termination, Group-Wide Event of Termination, Servicer Termination Event or
Group-Wide Servicer Event of Termination has occurred or is continuing (nor any
event that but for notice or lapse of time or both would constitute an Event of
Termination, a Group-Wide Event of Termination, a Servicer Termination Event or
a Group-Wide Servicer Event of Termination or would constitute such an Event of
Termination, Group-Wide Event of Termination, Servicer Termination Event or
Group-Wide Servicer Event), (iii) each of the Providers and the Primary
Servicer, as applicable, has the corporate power and authority to execute and
deliver this Sixth Amendment, and (iv) no consent of any other person
(including, without limitation, shareholders or creditors of any Provider), and
no action of, or filing with any governmental or public body or authority is
required to authorize, or is otherwise required in connection with the execution
and performance of this Sixth Amendment, other than, in each case, such that
have been obtained.
          3.2 The terms “Agreement”, “hereof”, “herein” and similar terms as
used in the RPTA shall mean and refer to, from and after the effectiveness of
this Seventh Amendment, the RPTA as amended by this Seventh Amendment, and as it
may in the future be amended, restated, modified or supplemented from time to
time in accordance with its terms. Except as specifically agreed herein, the
RPTA is hereby ratified and confirmed and shall remain in full force and effect
in accordance with its terms.
          3.3 THIS SEVENTH AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
          3.4 This Seventh Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.5 Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Seventh
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

          PROVIDERS:  BIOSCRIP PBM SERVICES, LLC (as successor to MIM Health
Plans, Inc.)

      By:           Name:           Title:  
        BIOSCRIP PHARMACY SERVICES, INC.

      By:           Name:           Title:  
        BIOSCRIP INFUSION SERVICES, INC.

      By:           Name:           Title:  
        BIOSCRIP PHARMACY (NY), INC.

      By:           Name:           Title:  
        BIOSCRIP PHARMACY, INC.

      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NATURAL LIVING, INC.

      By:           Name:           Title:  
        BIOSCRIP INFUSION SERVICES, LLC

      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          PURCHASER:  MIM FUNDING LLC

      By:           Name:           Title:  
      PRIMARY SERVICER:  BIOSCRIP PBM SERVICES, LLC (as successor to MIM Health
Plans, Inc.)

      By:           Name:           Title:        

CONSENTED TO:

          BIOSCRIP, INC. (f/ka/ MIM CORPORATION)    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        HFG HEALTHCO-4 LLC    
By:
  HFG Healthco-4, Inc., a member    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ADDRESSES FOR NOTICE

         
If to the Program Manager:
       
 
            Healthcare Finance Group, Inc.     199 Water Street, 20th Floor    
New York, New York 10038     Attention: David Hyams, Chief Credit Officer
 
  Tel:   (212) 785-9212 
 
  Fax:   (212) 785-8512 
 
       
If to the Master Servicer:
       
 
            Healthcare Finance Group, Inc.     199 Water Street, 20th Floor    
New York, New York 10038     Attention: David Hyams, Chief Credit Officer
 
  Tel:   (212) 785-9212
 
  Fax:   (212) 785-8512

 